
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5843
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to permit use of certain grant funds for training conducted in conjunction with
		  a national laboratory or research facility.
	
	
		1.Use of grant funds for
			 projects conducted in conjunction with a national laboratory or research
			 facilitySection 2008(a)(2) of
			 the Homeland Security Act of 2002 (6 U.S.C. 609(a)(2))
			 is amended by inserting training conducted in conjunction with a
			 national laboratory or research facility and after
			 including.
		
	
		
			Passed the House of
			 Representatives June 28, 2012.
			Karen L. Haas,
			Clerk
		
	
